Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 05/31/2019.
Claims 1-20 are pending. 
Claims 1, 8 and 15 are independent.

Information Disclosure Statement 
	The information disclosure statement (IDS) submitted on 05/31/2019 has been filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Multiple filed related applications 
Applicants have filed multiple related applications.  To date, one US Patent No. 10706375, 10558178, 10514178 (Application No. 15/473496, 16039076, 16/029132) of the related applications has been allowed, and it appears that all the other related applications (e.g. Application No. 16/737579, 16/389731, 16/260030, 16/246454, 15/962638, 16/046955, 16/046971, 16/048092, 16/046953 and 15/456180) stand pending and yet to be examined. See MPEP1490 (IV) D.

Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 7 and 14 of copending U.S. Patent application No. 16/737579 (corresponding to U.S. Patent Publication No. 2020/0224909).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Application No. 16/428662 
US Application 16/737579 (corresponding to U.S. Patent Publication No. 2020/0224909)
Title 
BUILDING CONTROL SYSTEM WITH CENTRAL PLANT MODEL GENERATION
CENTRAL PLANT CONTROL SYSTEM WITH DYNAMIC COMPUTATION REDUCTION
Claim 1. A system for a central plant comprising one or more devices that operate to serve one or more energy loads of a building using a central plant model, the system comprising: 
a central plant optimizer wizard generator configured to receive a plurality of user inputs and generate the central plant model for use by the system for the central plant, wherein the central plant optimizer wizard generator comprises: 
an equipment model generator configured to receive the plurality of user inputs and generate one or more equipment models, wherein each of the one or more equipment models is associated with one of the one or more devices; 
a device layer generator configured to generate one or more device layers, wherein each of the one or more device layers comprise at least one of the one or more devices and the one or more equipment models associated with the one or more devices included in the one or more device layers; 
an asset layer generator configured to generate at least one asset layer using the one or more device layers generated by the device layer generator; and 

wherein the central plant optimizer wizard generator is configured to generate the central plant model using the at least one asset layer generated by the asset layer generator and the scaled building load profile generated the scaled load profile generator; and 
a demand response optimizer configured to use the central plant model generated by the central plant optimizer wizard generator to determine a plurality of control decisions for the one or more devices included in the central plant.
controller for a plurality of heating, ventilation, or air conditioning (HVAC) devices, the controller comprising: 
a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
detect a change in condition that affects an operating status of a first HVAC device of the plurality of HVAC devices; 
use schematic relationships between the plurality of HVAC devices to determine a reduced subset of the plurality of HVAC devices for which operating parameters are to be generated based on the operating status of the first HVAC device; 

generate operating parameters for the reduced subset of the plurality of HVAC devices; and 

operate the plurality of HVAC devices using the operating parameters.


	Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of co-pending application 16/737579 (corresponding to U.S. Patent Publication No. 2020/0224909). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “generate the central plant model using the at least one asset layer generated by the asset layer generator and the scaled building load profile generated the scaled load profile generator” of the application is equivalent to the limitation “determine a reduced subset of the plurality of HVAC devices for which operating parameters are to be generated based on the operating status of the first HVAC device” of the co-pending application) in scope and they use the similar limitations and produce the same end result to determine a plurality of control decisions for the one or more devices included in the central plant for optimization.  
 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.

Specification Objection 
The disclosure is objected to because of the following informalities: 
The full form of the terms (acronym) “CPO” is not disclosed in the specification in para [0029] and onwards. Full form is required for at least one time (better in the beginning or first use). Appropriate correction is required.


CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
plant optimizer wizard generator, equipment model generator, device layer generator, asset layer generator, scaled load profile generator and demand response optimizer in claims 1-7 and 15-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to see Fig.5-6, para [0029] “wizard generator implemented in the central plant controller”). However, the claim limitations fails to clearly disclose or lacks the corresponding structure, material, or acts for performing the claimed function “- generating -”, “- calculating --- ”, “- optimizing --- ” in claims 1-7 and 15-20. Because the generic term generator may be software or hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112 
 The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 limitation recites “plant optimizer wizard generator, equipment model generator, device layer generator, asset layer generator, scaled load profile generator and demand response optimizer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the limitations fails to clearly disclose the corresponding structure, material, or acts for performing the claimed function “generating”, “calculating”, 
Therefore, the claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Similar explanations are applicable for the limitations in claims 2-7 and 15-20. 
Therefore, the claims 1-7 and 15-20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.]
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 15 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal of the invention rather it is reciting receiving, generating, optimizing to determine control decision, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 706.03 (III) and 2107.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Elbsat, et al. (USPGPub No. 2015/0316907). 

As to claims 1, 8 and 15, Elbsat discloses A system for a central plant comprising one or more devices that operate to serve one or more energy loads of a building using a central plant model (Elbsat [0002-04] “BMS configured to operate - reduces energy consumption - of the performance of a facility, campus, building, or an energy plant” [0038-49] “a central plant having a plurality of subplants 202-212”, see Fig.1-9), the system comprising: 
a central plant optimizer wizard generator configured to receive a plurality of user inputs and generate the central plant model for use by the system for the central plant (Elbsat [0005-16] “BMS includes one or more sensors configured to measure time series values of the building variables” [0068-71] “receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428 - provide subsystem-spanning control to a graphical user interface (GUI)”  [0002-04] “BMS configured to operate - reduces energy consumption - energy-efficient building control systems aim at minimizing the energy consumption and/or cost of operating a BMS - optimization techniques used by a BMS” [0038-49] “a central plant having a plurality of subplants 202-212” [0041- 42], see Fig.1-11, GUI receives user inputs and BMS controller provides central plant optimizer wizerd), wherein the central plant optimizer wizard generator comprises: 
an equipment model generator configured to receive the plurality of user inputs and generate one or more equipment models, wherein each of the one or more equipment models is associated with one of the one or more devices (Elbsat [0068-71] “receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428 - provide subsystem-spanning control to a graphical user interface (GUI)”  [0038-49] “a central plant having a plurality of subplants 202-212” [0002-04] [0005-16] [0041- 42], see Fig.1-9, elements 428 provides plurality of equipment associated with plurality of devices);
 a device layer generator configured to generate one or more device layers, wherein each of the one or more device layers comprise at least one of the one or more devices and the one or more equipment models associated with the one or more devices included in the one or more device layers (Elbsat [0038-49] “a central plant having a plurality of subplants 202-212” [0002-04] [0005-16] [0041- 42] [0068-71], see Fig.1-9, plurality of layers provided in Fig.4 with plurality of equipment associated with plurality of devices); 
an asset layer generator configured to generate at least one asset layer using the one or more device layers generated by the device layer generator (Elbsat [0005-16] “BMS includes a binning module configured to organize the historical BMS data into a plurality of bins according to a binning parameter associated with the historical BMS data” [0038-49] “a central plant having a plurality of subplants 202-212” [0002-04] [0041- 42] [0068-71], see Fig.1-11, binning module provides the asset layer with plurality of equipment associated with plurality of devices); and 
a scaled load profile generator configured to generate a scaled building load profile of the building using the at least one asset layer generated by the asset layer generator and the plurality of user inputs (Elbsat [0005-16] “BMS includes a day-type classifier configured to identify one or more days represented by the historical BMS data - time-variant profiles” [0038-49] “a central plant having a plurality of subplants 202-212” [0002-04] [0041- 42] [0068-71], see Fig.1-11, element 528 load profile selector with time variant provides the scaled load profile for plurality of equipment associated with plurality of devices); 
wherein the central plant optimizer wizard generator is configured to generate the central plant model using the at least one asset layer generated by the asset layer generator and the scaled building load profile generated the scaled load profile generator (Elbsat [0005-16] “BMS includes one or more sensors configured to measure time series values of the building variables” [0068-71] “receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428 - provide subsystem-spanning control to a graphical user interface (GUI)”  [0002-04] “BMS configured to operate - reduces energy consumption - energy-efficient building control systems aim at minimizing the energy consumption and/or cost of operating a BMS - optimization techniques used by a BMS” [0038-49] “a central plant having a plurality of subplants 202-212” [0041- 42], see Fig.1-9, BMS controller provides central plant optimizer based on the predicted and user input data); and 
a demand response optimizer configured to use the central plant model generated by the central plant optimizer wizard generator to determine a plurality of control decisions for the one or more devices included in the central plant (Elbsat [0002-04] “BMS configured to operate - reduces energy consumption - energy-efficient building control systems aim at minimizing the energy consumption and/or cost of operating a BMS - optimization techniques used by a BMS” [0068-71] “receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428 - provide subsystem-spanning control to a graphical user interface (GUI)”  [0038-49] “a central plant having a plurality of subplants 202-212” [0005-16] [0041- 42], see Fig.1-11, BMS controller optimizes resources based on load profile for plurality of equipment associated with plurality of devices as demand response optimizer).

It would be therefore obvious to one having ordinary skill in the art at the time of the invention that BMS controller plurality of equipment associated with plurality of devices at plurality of layers are assumed as central plant optimizer, equipment model generator, scaled load profile generator and demand response optimizer. 

As to claims 2, 9 and 16, Elbsat disclose all the limitations of the base claims as outlined above.  
Elbsat further discloses The system of Claim 1, wherein the equipment model generator is configured to generate at least one of the one or more equipment models by retrieving an existing equipment model from an equipment model dictionary (Elbsat [0005-16] “BMS includes a deterministic model generator configured to use historical BMS data comprising historical values for the time series of building variables to train one or more deterministic models” [0068-71] “receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428 - provide subsystem-spanning control to a graphical user interface (GUI)”  [0002-04] “BMS configured to operate - reduces energy consumption - energy-efficient building control systems aim at minimizing the energy consumption and/or cost of operating a BMS - optimization techniques used by a BMS” [0038-49] “a central plant having a plurality of subplants 202-212” [0041- 42], see Fig.1-9, receiving stored historical data as retrieving the existing equipment model).

As to claims 3, 10 and 17, Elbsat disclose all the limitations of the base claims as outlined above.  
(Elbsat [0005-16] “BMS includes one or more sensors configured to measure time series values of the building variables - BMS includes a deterministic model generator configured to use historical BMS data comprising historical values for the time series of building variables to train one or more deterministic models” [0068-71] “receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428 - provide subsystem-spanning control to a graphical user interface (GUI)”  [0002-04] “BMS configured to operate - reduces energy consumption - energy-efficient building control systems aim at minimizing the energy consumption and/or cost of operating a BMS - optimization techniques used by a BMS” [0038-49] “a central plant having a plurality of subplants 202-212” [0041- 42], see Fig.1-11, sensor provides real time data to compare with existing data for providing generic model).

As to claims 4, 11 and 18, Elbsat disclose all the limitations of the base claims as outlined above.  
(Elbsat [0005-16] “BMS includes one or more sensors configured to measure time series values of the building variables - BMS includes a deterministic model generator configured to use historical BMS data comprising historical values for the time series of building variables to train one or more deterministic models” [0068-71] “receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428 - provide subsystem-spanning control to a graphical user interface (GUI)”  [0002-04] “BMS configured to operate - reduces energy consumption - energy-efficient building control systems aim at minimizing the energy consumption and/or cost of operating a BMS - optimization techniques used by a BMS” [0038-49] “a central plant having a plurality of subplants 202-212” [0041- 42], see Fig.1-9, plurality of layers provided in Fig.4 with plurality of equipment associated with plurality of devices and each device as a node).

As to claims 5, 12 and 19, Elbsat disclose all the limitations of the base claims as outlined above.  
(Elbsat [0005-16] “BMS includes a binning module configured to organize the historical BMS data into a plurality of bins according to a binning parameter associated with the historical BMS data” [0002-04] “BMS configured to operate - reduces energy consumption - of the performance of a facility, campus, building, or an energy plant” [0038-49] “a central plant having a plurality of subplants 202-212”, see Fig.1-9, plurality of layers provided in Fig.4 with plurality of equipment associated with plurality of devices).

As to claims 6 and 13, Elbsat disclose all the limitations of the base claims as outlined above.  
Elbsat further discloses The system of Claim 1, wherein the asset layer generator is further configured to: 
generate a resource-to-resource coefficient for each of the one or more subplants; and generate a subplant model using the resource-to-resource coefficient (Elbsat [0005-16] “BMS includes a binning module configured to organize the historical BMS data into a plurality of bins according to a binning parameter associated with the historical BMS data” [0002-04] “BMS configured to operate - reduces energy consumption - of the performance of a facility, campus, building, or an energy plant” [0038-49] “a central plant having a plurality of subplants 202-212”, see Fig.1-9, binning module provides the asset layer for grouping the subplants based on the plurality of equipment associated with plurality of devices).

As to claims 7, 14 and 20, Elbsat disclose all the limitations of the base claims as outlined above.  
Elbsat further discloses The system of Claim 1, wherein the scaled load profile generator is further configured to: 
determine a normalized load of the building based on a geographical location of the building included in the plurality of user inputs (Elbsat [0005-16] “BMS includes a day-type classifier configured to identify one or more days represented by the historical BMS data - time-variant profiles” [0038-49] “a central plant having a plurality of subplants 202-212” [0002-04] [0041- 42] [0067-71], see Fig.1-11, element 612 regression model generator provides the normalized load based on plurality of load profile for plurality of equipment associated with plurality of devices at different location); 
determine a maximum resource production capacity value of the one or more devices included in the at least one asset layer (Elbsat [0005-16] “BMS includes a day-type classifier configured to identify one or more days represented by the historical BMS data - time-variant profiles” 0068-71] “receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428 - provide subsystem-spanning control to a graphical user interface (GUI)”  [0002-04] “BMS configured to operate - reduces energy consumption - energy-efficient building control systems aim at minimizing the energy consumption and/or cost of operating a BMS - optimization techniques used by a BMS” [0038-49] “a central plant having a plurality of subplants 202-212” [0041- 42], see Fig.1-11, BMS controller optimizes resources based on load profile for plurality of equipment associated with plurality of devices); and 
 calculate the scaled building load profile using the normalized and the maximum resource (Elbsat [0005-16] “BMS includes a day-type classifier configured to identify one or more days represented by the historical BMS data - time-variant profiles” [0038-49] “a central plant having a plurality of subplants 202-212” [0002-04] [0041- 42] [0068-71], see Fig.1-9, element 528 load profile selector with time variant provides the scaled load profile for plurality of equipment associated with plurality of devices).







Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be as a whole and 2123.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Wenzel, et al. USPGPub No. 2017/0104345.
Asmus, et al. USP No. 10,101731 B2.
Drees, et al. USPGPub No. 2017/0103483. 
Brissette, et al. USPGPub No. 2019/0024918. 
Albonesi, et al. USPGPub No. 2016/0061469.
Petrus, et al. USPGPub No. 2019/0377305. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119